 

Exhibit 10.4

 

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This is Amendment No. 1, dated as of September 6, 2005 (this “Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of August 1, 2003 (the “Agreement”), between
Marvel Enterprises, Inc., a Delaware corporation (the “Company”) and Timothy
Rothwell (the “Executive”).

WHEREAS, the Company currently employs the Executive as President, Consumer
Products Group pursuant to the Agreement; and

WHEREAS, the Company and the Executive have agreed to amend the Agreement in the
manner, and on the terms and conditions, provided for herein;

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties to this Amendment hereby agree as follows:

 

1.            Amendment to Section 2.1 of the Agreement. The second sentence of
Section 2.1 of the Agreement is hereby replaced by the following:

“The term of the Executive’s employment under this Agreement (the “Term”) shall
end on September 5, 2008 (the “Expiration Date”).”

 

2.            Amendment to Section 3.1 of the Agreement. Section 3.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“3.1      Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly in arrears, at the annual rate of $500,000, such rate
to change to $600,000 on January 1, 2006, $700,000 on January 1, 2007 and
$800,000 on January 1, 2008, less (in each case) such deductions or amounts to
be withheld as required by applicable law and regulations and deductions
authorized by the Executive in writing. The Executive’s base salary as in effect
from time to time is referred to in this Agreement as the “Base Salary”.”

 

 

3.

General.

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely in New York, without regard to the conflict of law principles
of such state.

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Amendment.

The Agreement, as amended by this Amendment, sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not

 


--------------------------------------------------------------------------------

 

embodied in the Agreement as amended by this Amendment, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth. Except as expressly changed by this Amendment, the Agreement
remains in full force in accordance with its terms.

This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

COMPANY:

MARVEL ENTERPRISES, INC.

 

 

By: /s/ John Turitzin

Name:   John Turitzin

 

Title:

     Executive Vice President

 

 

EXECUTIVE:

/s/ Timothy Rothwell

Timothy Rothwell

 

 

2

 

 

 